          Case 3:17-cv-06124-RS Document 165 Filed 09/09/21 Page 1 of 4



 1   William Most (CA # 279100)                 MORGAN, LEWIS & BOCKIUS LLP
     AQUA TERRA AERIS LAW GROUP                 Anne Marie Estevez (pro hac vice)
 2   828 San Pablo Ave., Ste. 115B              200 Biscayne Boulevard, Suite 5300
     Albany, CA 94706                           Miami, FL 33131
 3   T: (504) 509-5023
     williammost@gmail.com                      T: 305.415.3000
 4                                              F: 305.415.3001
     Garret S. DeReus (LA # 35105)              annemarie.estevez@morganlewis.com
 5   Admission pro hac vice
     Andrew D. Bizer (LA # 30396)               Stephanie Schuster (pro hac vice)
 6   Admission pro hac vice                     Patrick Harvey (pro hac vice)
     BIZER & DEREUS, LLC                        1111 Pennsylvania Avenue, NW
 7   3319 St. Claude Ave.
     New Orleans, LA 70117                      Washington, DC 20004
 8   T: 504-619-9999; F: 504-948-9996           T: 202.739.3000
     gdereus@bizerlaw.com                       F: 202.739.3001
 9   andrew@bizerlaw.com                        stephanie.schuster@morganlewis.com
                                                patrick.harvey@morganlewis.com.
10
     Attorneys for Plaintiffs                   Attorneys for Defendants (additional
11   (additional counsel in signature block)    counsel in signature block)

12                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
13                                 SAN FRANCISCO DIVISION
14

15   SCOTT CRAWFORD,                            Case No. 3:17-cv-02664-RS

16                         Plaintiff,            JOINT SUBSEQUENT CASE
                                                 MANAGEMENT STATEMENT
17                  v.
18                                              Date: September 16, 2021
     UBER TECHNOLOGIES, INC. and                Time: 10:00 a.m.
19   RASIER, LLC,                               Place: Via Videoconference

20                         Defendants.
21

22   STEPHAN NAMISNAK and                       Case No. 3:17-cv-06124-RS
     FRANCIS FALLS.
23
                           Plaintiffs,           JOINT SUBSEQUENT CASE
24                                               MANAGEMENT STATEMENT
     v.
25
                                                Date: September 16, 2021
26   UBER TECHNOLOGIES, INC. and                Time: 10:00 a.m.
     RASIER, LLC,                               Place: Via Videoconference
27
                           Defendants.
28
        Case 3:17-cv-06124-RS Document 165 Filed 09/09/21 Page 2 of 4



 1                  JOINT SUBSEQUENT CASE MANAGEMENT STATEMENT

 2          Pursuant to Local Rule 16-10(d), Plaintiffs Scott Crawford, Stephan Namisnak, and Francis

 3   Falls, and Defendants Uber Technologies, Inc. and Rasier, LLC, through counsel, submit this

 4   Subsequent Case Management Statement for the Further Case Management Conference on

 5   September 16, 2021 in the above-captioned cases.

 6              1. Case Progress

 7          The Court entered scheduling orders in the related cases Crawford v. Uber Technologies,

 8   Inc., et al., No. 3:17-cv-02664-RS and Namisnak, et al. v. Uber Technologies, Inc., et al., No. 3:17-

 9   cv-06124-RS, providing for parallel discovery. Discovery is complete and the Court granted in part
10   and denied in part the parties’ cross-motions for summary judgment. These cases were originally

11   scheduled for trial in October 2021, but at the hearing on the motions for summary judgment, the

12   Court informed the parties that those trial dates will need to be vacated because of the Court’s

13   calendar. As a result, a new trial date will need to be set.

14          On September 7, 2021, Plaintiffs filed a motion for leave to amend the complaints for the

15   limited purpose of adding in their “screened out” theory. See Namisnak Dkt. No. 164, Crawford

16   Dkt. No. 202. Defendants intend to oppose the motion, which Plaintiffs noticed for a hearing on

17   October 14, 2021.

18          Plaintiffs contend that given that this theory is based on facts that are going to be adduced

19   at trial (regardless of the amendment), this proposed amendment should not impact the case
20   progress or the scheduling of the trial.

21          Defendants contend that permitting Plaintiffs to add a new claim after the Court already

22   held the claim could not provide a basis for relief on summary judgment would require a re-opening

23   of discovery, another round of pleading challenges and/or summary judgment briefing, and the

24   likely postponement of the trial—even aside from the issues of, inter alia, undue delay, undue

25   prejudice, and futility that Defendants intend to raise in their opposition brief.

26              2. Proposals for the Remainder of the Case Development Process.

27          The parties will be prepared to discuss the scheduling of trial at the case management

28
     CASE NO. 3:17-CV-02664-RS                                                           SUBSEQUENT JOINT
     CASE NO. 3:17-CV-06124-RS
                                                        1                      CASE MANAGEMENT STATEMENT
        Case 3:17-cv-06124-RS Document 165 Filed 09/09/21 Page 3 of 4



 1   conference. Given scheduling conflicts on both sides, the parties agree that a trial should not

 2   commence in 2021.

 3          Plaintiffs propose that the Court schedule a trial on the merits to commence on one of the

 4   following dates:

 5                    Monday, January 3, 2022;

 6                    Monday, January 10, 2022;

 7                    Monday, February 14, 2022;

 8                    Monday, June 6, 2022.

 9          Defendants state that they are unavailable for a trial commencing on the dates Plaintiffs
10   propose above. Defendants are available for trial from January 18 through January 28, 2022,

11   although Defendants do not believe a January 2022 trial date is achievable if Plaintiffs’ motions for

12   leave to amend are granted. Defendants are also available for trial on April 18 through April 22,

13   May 3 through May 20, and on any 2022 date on or after June 20, 2022 with the following

14   exceptions:

15                    August 16-31, 2022

16                    October 21-24, 2022

17                    November 21-25, 202

18                    December 19-30, 2022

19              3. Parties’ View of ADR.
20          The parties previously participated in the court-ordered mediation service. They will

21   continue to discuss other potential ADR options prior to trial.

22
      Dated: September 9, 2021                            Respectfully submitted,
23

24
      BIZER AND DEREUS, LLC                               MORGAN, LEWIS & BOCKIUS LLP
25
      By:    s/ Garret DeReus                             By:    s/ Anne Marie Estevez
26           Garret DeReus                                       Anne Marie Estevez
             Andrew Bizer                                        Stephanie Schuster
27
                                                                 Patrick Harvey
28    AQUA TERRA AERIS LAW GROUP                                 Kathy H. Gao

     CASE NO. 3:17-CV-02664-RS                                                         SUBSEQUENT JOINT
     CASE NO. 3:17-CV-06124-RS
                                                      2                      CASE MANAGEMENT STATEMENT
        Case 3:17-cv-06124-RS Document 165 Filed 09/09/21 Page 4 of 4



 1
      By:    s/ William Most                             Attorneys for Defendants
 2           William Most
 3
      Karla Gilbride (CA # 264118)
 4    PUBLIC JUSTICE, P.C.
      1620 L St. NW, Ste. 630
 5    Washington, DC 20036
      T: 202-797-8600
 6    kgilbride@publicjustice.net
 7
      Attorneys for Plaintiffs
 8
                                 LOCAL CIVIL RULE 5-1(i) Certification
 9          I hereby certify that concurrence in the filing of the document has been obtained from each
10   of the other Signatories on this document.
11                                                        s/ Annie Marie Estevez
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
     CASE NO. 3:17-CV-02664-RS                                                       SUBSEQUENT JOINT
     CASE NO. 3:17-CV-06124-RS
                                                     3                     CASE MANAGEMENT STATEMENT
